MEMORANDUM DECISION AND ORDER
SPRIZZO, District Judge.
Plaintiffs commenced the above-captioned action alleging, inter alia, that defendants committed various violations of the Employee Retirement Income Security Act of 1974, 29 U.S.C. §§ 1101-1368 (1982). *269The plaintiffs are all long-term employees of defendant Western Union International, Inc. (“Western Union”), who are not covered by any collective bargaining agreement. An application to intervene in this action has been submitted on behalf of members of Local 111, American Communications Association, affiliated with the International Brotherhood of Teamsters (“Local 111”). For the following reasons, the Court concludes that the application to intervene should be denied.
First, Rule 24(c) of the Federal Rules of Civil Procedure provides that “A person desiring to intervene shall serve a motion to intervene ____ The motion shall state the grounds therefor and shall be accompanied by a pleading setting forth the claim or defense for which intervention is sought ____” No such pleading has accompanied this application.
Second, Rule 24(a) requires that an applicant seeking to intervene of right must “claimf ] an interest relating to the property or transaction which is the subject of the action” and must be “so situated that the disposition of the action may as a practical matter impair or impede his ability to protect that interest____” That requirement is clearly not met by this application because the amendment to Western Union’s pension plan at issue in the above-captioned action expressly does not apply to the proposed intervenors; it only applies to employees who were not covered by a collective bargaining agreement.
Third, it appears that any interest that the members of Local 111 might have in this action is adequately represented by the existing plaintiffs. Fed.R.Civ.P. 24(a)
CONCLUSION
In accordance with the foregoing, Local Ill’s application to intervene in the above-captioned action is denied.
It is SO ORDERED.